EXAMINER’S AMENDMENT AND 
STATEMENT OF REASONS FOR ALLOWNACE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received October 19, 2021  (the “Response”) and the interview conducted December 3, 2021 (the “Interview”).
In response to the Response and the interview, the previous (1) rejection of claims 1–3, 5, 7, 9, 11, 13, 15, and 17–27 under 35 U.S.C. § 112(b); and (2) rejections of claims 1–3, 5, 7, 9, 11, 13, 15, 18, and 21–27 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 2, 5, 9, 13, 18, and 21–27 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed November 3, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Non-Responsive Amendment
Applicants assert “independent claims 1, 5, 9, and 13 have been amended to incorporate subject matter deemed allowable in claims 17, 19, and/or 20.  Therefore, the Applicant respectfully submits that the present claims are in condition for allowance.”  Response 8.  
all limitations of the base claim and any intervening claims.  
The Examiner emphasizes “all” because independent claims 1, 5, 9, and 13, as amended, did not incorporate all limitations of the base claim and the intervening claims.  Notably, with respect to incorporating the subject matter from claim 17 into independent claim 13, Applicants omitted the limitation of intervening claim 15 directed to receiving a registration request from the second device, wherein the registration request comprises the second parameter information.  Thus, amended independent claim 13 is a claim never examined before and because Applicants’ Response includes no arguments, Applicants’ Response fails to comply with 37 C.F.R. § 1.111(b) reciting “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  
MPEP § 714.03 recites 
Where there is sufficient time remaining in the period for reply (including extensions under 37 CFR 1.136(a)), the applicant may simply be notified that the omission must be supplied within the remaining time period for reply. This notification should be made, if possible, by telephone, and, when such notification is made by telephone, an interview summary record (see MPEP § 713.04) must be completed and entered into the file of the application to provide a record of such notification.

	Because the Examiner finds sufficient time remaining in the period for reply, the Examiner notified Applicants that the omission must be supplied within the remaining time period for reply.  
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Albert Abbou (Reg. No. 75,598) on December 3, 2021.

1.	(Currently Amended) A service discovery method implemented by a registration center, the service discovery method comprising:
receiving a service discovery request from a first device, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode;
determining, based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
storing, in the service parameter database, second parameter information of a first service of the second device, wherein the second parameter information is received via a request message 

5.	(Currently Amended)	 A communications apparatus comprising:
a processor; and
a memory coupled to the processor and comprising instructions that, when executed by the processor, cause the communications apparatus to:
receive a service discovery request from a first device, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode;
determine, based on a service parameter database of a registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
store, into the service parameter database, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
send a service response message to the first device, wherein the 
9.	(Currently Amended)	 A service discovery method comprising:
sending, by a first device, a service discovery request to a registration center, wherein the service discovery request carries target parameter information of a service needed by the first device, and wherein the target parameter information comprises information about an invocation mode;
determining, by the registration center based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
storing, in the service parameter database before determining the target service, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
sending, by the registration center, a service response message to the first device, wherein the service response message comprises description information of the target service.
13.	(Currently Amended)	A communications system comprising:
a first device configured to send a service discovery request, wherein the 
a registration center configured to:
receive the service discovery request from the first device;
determine, based on a service parameter database of the registration center storing parameter information of different services of a second device, a target service corresponding to first parameter information in the service parameter database, wherein the first parameter information comprises information about one of:
a one-request-one-response as the target service when the invocation mode is the one-request-one-response; or 
a one-request-multiple-response as the target service when the invocation mode is the one-request-multiple-response;
store, into the service parameter database before determining the target service, second parameter information of a first service of the second device, wherein is received via a request message from the second device; and
send a service response message to the first device, wherein the service response message comprises description information of the target service.

Allowable Subject Matter
Claims 1, 2, 5, 9, 13, 18, and 21–27 allowed.
Regarding claim 1, the prior art of record does not teach storing, in the service parameter database, second parameter information of a first service of the 
sending a service response message to the first device, wherein the service response message comprises description information of the target service.
Claims 5, 9, and 13 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 9007945 B2 and US 20140204803 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449